                Case 6:18-bk-19826-SY                               Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                            Desc
                                                                    Main Document     Page 1 of 56
 Fill in this information to identify your case:                                                 j
 United States Bankruptcy Court for the:

                Central District of California

                                                     Chapter you are filing under:
                                                     21      Chapter 7
                                                     •       Chapter 11
                                                     ^)      Chapter 12
                                                     ^       Chapter 13                                                                         Q Check ifthis is an
                                                                                                                                                  amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                               12/17

The bankruptcy forms useyou and Debtor 1to refer toa debtor filing alone. A married couple may file a bankruptcy casetogether—called ajoint case—and in joint
cases, theseforms use youto ask for information from bothdebtors. For example, ifa form asks,"Do you owna car," theanswer wouldbe yes ifeither debtor owns
a car. When information is neededaboutthe spouses separately the form uses Debtor 1and Debtor 2to distinguish betweenthem. In joint cases, one of the
spouses must report information as Debtor 1andthe otheras Debtor 2.Thesame person must be Debtor 1in all of the forms.
Beas complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If morespaceis
needed, attach a separate sheet to this form. On the top of any additionalpages, write your name and case number (if known). Answer every question.

             Identify Yourself

                                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
  1.   Your full name

       Write the name that is on your              Jeffrey
       government-issued picture                   First name                                                       First name
       identification (for example, your
                                                   Taylor
       driver's license or passport).
                                                   Middle name                                                      Middle name

       Bring your picture identification to         Mummert
       your meeting with the trustee.              Last name                                                        Last name



                                                   Suffix (Sr..Jr, II. Ill)                                         Suffix (Sr., Jr, II, III)




  2.   All other names you have used
       in the last 8 years
                                                   First name                                                       First name
       Include your married or maiden
       names.
                                                   Middle name                                                      Middle name


                                                   Last name                                                        Last name




                                                   First name                                                       First name



                                                   Middle name                                                      Middle name



                                                   Last name                                                        Last name




  3.   Only the last 4 digits of your
                                                   xxx-xx-_j3_ _7_                                                  xxx-xx-
       Social Security number or
       federal Individual Taxpayer                 OR                                                               OR
       Identification number
                                                   9xx-xx-                                                          9xx-xx-
       (ITIN)




Official Form 101                                                  Voluntary Petition for Individuals Filing for Bankruptcy                                            pagel
             Case 6:18-bk-19826-SY                       Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                                   Desc
                                                         Main Document     Page 2 of 56
 Debtor 1           Jeffrey             Taytor                      Mummert                                            Case number (if known).
                    First Name          Middle Name                  Last Name




                                         About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):


 4.   Any business names and
      Employer Identification            • Ihave not used anybusiness names orEINs.                         •I have not usedanybusiness names orEINs.
      Numbers (EIN) you have used
      in the last 8 years                 Uber
                                         Business name                                                      Business name
      Include trade names and doing
      business as names

                                         Business name                                                      Business name




                                         EIN                                                                EIN




                                         EIN                                                                EIN




                                                                                                            If Debtor 2 lives at a different address:
 5.   Where you live
                                         5225 Canyon Crest Drive 71-225
                                         Number            Street                                           Number            Street




                                          Riverside, CA 92507
                                         City                                      State      ZIP Code      City                                      State      ZIP Code


                                          Riverside
                                         County                                                             County

                                         If your mailing address is different from the one above, fill If Debtor 2's mailing address is different from the one
                                         it in here. Note that the court will send any notices to you at above, fill it in here. Note that the court willsend any notices
                                         this mailing address.                                           to you at this mailing address.


                                         Number            Street                                           Number            Street




                                         P.O. Box                                                           P.O. Box




                                         City                                      State      ZIP Code      City                                      State      ZIP Code




 6.   Why you are choosing this          Check one:                                                         Check one:
      district to file for bankruptcy
                                         Q] Over the last 180 days before filing this petition, Ihave       •      Over thelast 180 days before filing this petition, Ihave
                                                lived in this district longer than in any other district.          lived in this district longer than in any other district.

                                         Q Ihave another reason. Explain.                                   Q Ihave another reason. Explain.
                                                (See28U.S.C.§1408)                                                 (See 28 U.S.C. § 1408)




Official Form 101                                        Voluntary Petition for Individuals Filing for Bankruptcy                                                              page 2
              Case 6:18-bk-19826-SY                    Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                                Desc
                                                       Main Document     Page 3 of 56
 Debtor 1           Jeffrey            Taytor                     Mummert                                          Case number (if known).
                    First Name         Middle Name                 Last Name




            Tell the Court About Your Bankruptcy Case

                                       Check one. (For a brief description of each, see Notice Requiredby 11 U.S.C. § 342(b) for Individuals FilingforBankruptcy
      The chapter of the Bankruptcy    (Form B2010)). Also, go to the top of page 1 and check the appropriate box.
      Code you are choosing to file
      under
                                       si       Chapter 7
                                       u        Chapter 11
                                       u        Chapter 12
                                       LI       Chapter 13




 8.   How you will pay the fee         Qj Iwill pay theentire fee when Ifile my petition. Please check with the clerk's office in your local court for more details
                                            about howyou may pay.Typically, ifyou are paying the fee yourself, you may pay with cash, cashier's check, or money
                                            order. Ifyour attorney is submittingyour payment on your behalf, your attorney may pay witha credit card or check with
                                            a pre-printed address.

                                       •    Ineed to paythefeeininstallments. If you choose this option, sign and attach the Application for Individuals to Pay
                                            YourFiling Fee in Installments (Official Form 103A).

                                       D Irequest that my fee bewaived (You may request this option only if you arefiling for Chapter 7.By law, a judge may,
                                            but is not requiredto, waiveyourfee, and maydo so onlyifyourincome is less than 150% of the official poverty line
                                            that applies to yourfamily size and you are unable to pay the fee in installments). Ifyou choose this option,you must fill
                                            out the Application to Have the Chapter7 Filing Fee Waived(Official Form 103B) and file it with your petition.




                                       OfNo.
 9.   Have you filed for bankruptcy
      within the last 8years?          DYes. District                                             When                          Case number

                                                                                                         MM/DD/YYYY

                                                  District                                        When                          Case number
                                                                                                         MM/DD/YYYY

                                                   District                                       When                          Case number
                                                                                                         MM/DD/YYYY




                                       SJNo.
 10. Are any bankruptcy cases
     pending or being filed by a       •Yes. Debtor                                                                          Relationship to you
     spouse who is not filing this
     case with you, or by a business               District                                    When                          Case number, if known
     partner, or by an affiliate?                                                                     MM/DD/YYYY


                                                   Debtor_                                                                   Relationship to you

                                                   District                                    When                          Case number, if known
                                                                                                      MM/DD/YYYY




                                       •    No. Go to line12.
  11. Do you rent your residence?
                                       bZI Yes. Has your landlord obtained aneviction judgment against you?
                                                    SJ No. Go to line 12.
                                                    Q Yes. Fill outInitial Statement About an Eviction Judgment Against You (Form 101A) andfile itas part
                                                         of this bankruptcy petition.




Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                                         page 3
              Case 6:18-bk-19826-SY                           Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                           Desc
                                                              Main Document     Page 4 of 56
 Debtor 1             Jeffrey                 Taylor                     Mummert                                         Case number (if known).
                       First Name             Middle Name                 Last Name




            Report About Any Businesses You Own as a Sole Proprietor


                                              •   No. Go to Part4.
 12. Are you a sole proprietor of any
     full- or part-time business?             SI Yes. Name and location ofbusiness
      A sole proprietorship is a business          Uber
      you operate as an individual, and is        Name of business, if any
      not a separate legal entity such as
      a corporation, partnership, or LLC.          5225 Canyon Crest Drive 71-225
                                                  Number             Street
      Ifyou have more than one sole
      proprietorship, use a separate
      sheet and attach it to this petition.
                                                   Riverside                                                CA            92507
                                                  City                                                      State        ZIP Code


                                                  Check the appropriatebox to describe your business:

                                                  •      Health Care Business (asdefined in 11 U.S.C. § 101(27A))
                                                  •      Single Asset Real Estate (asdefined in 11 U.S.C. § 101(51B))
                                                  •      Stockbroker (asdefined in 11 U.S.C. § 101(53A))
                                                  G Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                  3) None oftheabove



                                              Ifyou are filing under Chapter11,the courtmust know whetheryou are a small business debtorso thatitcan set appropriate
 13. Are you filing underChapter 11 deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
     oftheBankruptcy Code andare operations, cash-flow statement, and federal income tax return orif any of these documents do not exist, follow the procedure in
     you a small business debtor?   -\-\ u.S.C. § 1116(1 )(B).
      For a definition of small business      3) No.         Iam not filing under Chapter 11.
      debtor, see 11 U.S.C. § 101(51D).
                                              Q No.          Iam fifing under Chapter 11, but Iam NOT a small business debtor according tothedefinition in the
                                                             Bankruptcy Code.

                                              Q Yes.         Iam filing under Chapter 11 and Iam a small business debtor according tothe definition in the Bankruptcy
                                                             Code.



            Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


                                              Of No.
  14. Do you own or have any
      property that poses or is               •   Yes.     What is the hazard?
      alleged to pose a threat of
      imminent and identifiable
      hazard to public health or
      safety? Or do you own any
      property that needs immediate                        Ifimmediate attention is needed, why is it needed?.
      attention?

      Forexample, do you own
      perishablegoods, or livestock that
      mustbe fed, or a building that                       Where is the property?
      needs urgentrepairs?
                                                                                      Number       Street




                                                                                       City                                            State              ZIP Code




Official Form 101                                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
             Case 6:18-bk-19826-SY                          Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                                    Desc
                                                            Main Document     Page 5 of 56
 Debtor 1            Jeffrey              Taylor                      Mummert                                               Case number (if known).
                     First Name            Middle Name                 Last Name



            Explain Your Efforts to Receive a Briefing About Credit Counseling


 15. Tell the court whether you           About Debtor 1:                                                       About Debtor 2 (Spouse Only In a Joint Case):
     have received a briefing
     about credit counseling.

      The law requires that you           You must check one:                                                   You must check one:
      receive a briefingabout credit
      counseling before you file for      Si Ireceived a briefing from anapproved credit counseling             LJ Ireceived a briefing from anapproved credit counseling
      bankruptcy. You must truthfully          agency within the 180 before I filed this bankruptcy petition,        agency within the 180 before I filed this bankruptcy petition,
      check one of the following               and I received a certificate of completion.                           and I received a certificate of completion.
      choices, ifyou cannot do so, you         Attach a copy of the certificate and the payment plan, if             Attach a copy of the certificate and the payment plan, if
      are not eligible to file.                any, that you developed with the agency.                              any, that you developed with the agency.

      ifyou file anyway,the court can     LJ i received a briefing from anapproved credit counseling            LJ Ireceived a briefing from anapproved credit counseling
      dismiss your case, you will lose         agency within the 180 days before I filed this bankruptcy             agency within the 180 days before I filed this bankruptcy
      whatever filing fee you paid, and        petition, but I do not have a certificate of completion.              petition, but I do not have a certificate of completion.
      your creditors can begin                 Within 14 days after you file this bankruptcy petition, you           Within 14 days after you file this bankruptcy petition, you
      collection activities again.             MUST file a copy of the certificate and payment plan, if              MUST file a copy of the certificate and payment plan, if
                                               any.                                                                  any.

                                          LJ Icertify that Iaskedforcreditcounseling servicesfrom an            LJ Icertify that Iaskedforcreditcounseling servicesfrom an
                                               approved agency, but was unable to obtain those services              approved agency, but was unable to obtain those services
                                               during the 7 days after I made my request, and exigent                during the 7 days after I made my request, and exigent
                                               circumstances merit a 30-day temporary waiver of the                  circumstances merit a 30-day temporary waiver of the
                                               requirement                                                           requirement
                                               To ask for a 30-day temporary waiver of the requirement,              To ask for a 30-day temporary waiver of the requirement,
                                               attach a separate sheet explaining what efforts you made              attach a separate sheet explaining what efforts you made
                                               to obtain the briefing, why you were unable to obtain it              to obtain the briefing, why you were unable to obtain it
                                               before you filed for bankruptcy, and what exigent                     before you filed for bankruptcy, and what exigent
                                               circumstances required you to file this case.                         circumstances required you to file this case.

                                               Your case may be dismissed if the court is dissatisfied               Your case may be dismissed if the court is dissatisfied
                                               with your reasons for not receiving a briefing before you             with your reasons for not receiving a briefing before you
                                               filed for bankruptcy.                                                 filed for bankruptcy.

                                               If the court is satisfied with your reasons, you must still           If the court is satisfied with your reasons, you must still
                                               receive a briefing within 30 days after you file.                     receive a briefing within 30 days after you file.
                                               You must file a certificate from the approved agency,                 You must file a certificate from the approved agency,
                                               along with a copy of the payment plan you developed, if               along with a copy of the payment plan you developed, if
                                               any. If you do not do so, your case may be dismissed.                 any. If you do not do so, your case may be dismissed.

                                               Any extension of the 30-day deadline is granted only for              Any extension of the 30-day deadline is granted only for
                                               cause and is limited to a maximum of 15 days.                         cause and is limited to a maximum of 15 days.

                                          LJ Iam notrequired toreceive a briefing about credit                  LJ Iamnotrequired to receive a briefing about credit
                                               counseling because of:                                                counseling because of:
                                               LJ Incapacity. Ihave a mental illness ora mental                      LJ Incapacity. Ihavea mental illness ora mental
                                                                   deficiency that makes me incapable                                    deficiency that makes me incapable
                                                                   of realizing or making rational                                       of realizing or making rational
                                                                   decisions about finances.                                             decisions about finances.

                                               LJ Disability.      My physical disability causes me to               •      Disability   My physical disability causes me to
                                                                   be unable to participate in a briefing                                be unable to participate in a briefing
                                                                   in person, by phone, or through the                                   in person, by phone, or through the
                                                                   internet, even after I reasonably tried                               internet, even after I reasonably tried
                                                                   to do so.                                                             to do so.

                                               •      Active duty. I am currently on active military duty in         •      Active duty. I am currently on active military duty in
                                                                   a military combat zone.                                               a military combat zone.

                                               If you believe you are not required to receive a briefing              If you believe you are not required to receive a briefing
                                               about credit counseling, you must file a motion for waiver             about credit counseling, you must file a motion for waiver
                                               of credit counseling with the court.                                   of credit counseling with the court.




Official Form 101                                           Voluntary Petition for Individuals Filing for Bankruptcy                                                               page 5
              Case 6:18-bk-19826-SY                        Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                                     Desc
                                                           Main Document     Page 6 of 56
 Debtor 1           Jeffrey                Taylor                       Mummert                                             Case number (if known).
                    First Name             Middle Name                  Last Name




            Answer These Questions for Reporting Purposes


                                           16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by
 16. What kind of debts do you                  an individual primarily for a personal, family,or household purpose."
      have?
                                                    •   No. Go to line 16b.

                                                    zft Yes. Go to line 17.

                                           16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain money for a
                                                business or investment or through the operation of the business or investment.

                                                    •   No.Go to line16c.

                                                    •   Yes.Go to line17.

                                           16c. State the type of debts you owe that are not consumer debts or business debts.



 17. Are you filing under Chapter 7? LJ No. Iam not filing under Chapter 7. Go to line 18.
      Do you estimate that after any       hA       Yes. Iam filing under Chapter 7, Do you estimate that after any exempt property isexcluded and administrative
      exempt property is excluded                        expenses are paid that funds willbe available to distribute to unsecured creditors?
      and administrative expenses
      are paid that funds will be                           2l No
      available for distribution to
      unsecured creditors?                                  J     Yes

                                            ^ 1-49 •            50-99               •       1,000-5,000 •    5,001-10,000         •       25,001-50,000 •     50,000-100,000
 18. How many creditors do you              U       100-199 LI 200-999              •       10,001-25,000                         •       More than 100,000
     estimate that you owe?

                                            2l S0-S50.000                               •    $1,000,001-S10 million                   •     5500,000,001 -S1 billion
 19. How much do you estimate               •       S50,001-S100,000                    •    510,000,001-550 million                  •     51,000,000,001-510 billion
     your assets to be worth?
                                            •       S100,001-S500,000                   LJ 550,000,001-5100 million                   •     510,000,000,001-550 billion
                                            •       5500,001-51 million                 •    5100,000,001-5500 million                U      More than S50 billion

                                            2l S0-S50.000                               •    51,000,001 -S10 million                  •     5500,000,001-51 billion
 20. How much do you estimate               •       550,001-5100,000                    •    510,000,001-550 million                  •     51,000,000,001-510 billion
     your liabilities to be?
                                            •       S100,001-5500,000                   •    550,000,001-5100 million                 Q 510,000,000,001 -550 billion
                                            •       S500.001-S1 million                 D    S100,000,001-5500 million                •      More thanS50billion

            Sign Below


  For you                        I have examined this petition, and Ideclare under penalty of perjury that the information provided is true and correct.
                                 IfI have chosen to file under Chapter 7,1 am aware that I may proceed, if eligible, under Chapter 7,11,12, or 13 of title 11, United States
                                 Code. I understand the relief available under each chapter, and Ichoose to proceed under Chapter 7.
                                 Ifno attorney represents me and Idid not pay or agree to pay someone who is not an attorney to help me fill out this document, I have
                                 obtained and read the notice required by 11 U.S.C. § 342(b).
                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
                                 can result infines up to 5250,000, or imprisonmentfor up to 20 years, or both. 18 U.S.C. §§ 152,1341,1519, and 3571.



                                        Jeffrey Taylor Mummert, Debtor 1
                                        Executed on 11/20/2018
                                                          MM/    DD/    YYYY




Official Form 101                                           Voluntary Petition for Individuals Filing for Bankruptcy                                                           page 6
             Case 6:18-bk-19826-SY                         Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                           Desc
                                                           Main Document     Page 7 of 56
 Debtor 1           Jeffrey                Taylor                     Mummert                                         Case number (if known).
                    First Name             Middle Name                Last Name




   Foryour attorney if you are               I, theattorney for thedebtors) named in this petition, declare that Ihave infoirnedttje^dettc^s) about eligibility toproceed
   represented by one                        under Chapter 7,11,12, or13oftitle 11, United States Code, and have expjaifleo'lrre relief available under each chapter for
                                             which theperson iseligible. Ialso certify that Ihave delivered toJh>de1>tor(s) thenotice required by11 U.S.C. § 342(b) and,
   If you are not represented by an          in acase in which §707(b)(4)(D) apgfjesreeTlrry"that Ihaj^Roicnowiedge after an inquiry that the information in the schedules
   attorney you do not need to file this     filed with the petition is fncgt
   page.


                                                                                                                      Date 11/20/2018
                                                    Anerio Ventu raStitrtran, Esq., Attorney                               MM/   DD/ YYYY




                                                    Anerio Ventura Altman. Esq.
                                                    Printed name

                                                    Lake Forest Bankruptcy
                                                    Firm name

                                                    Po Box 515381
                                                    Number          Street

                                                     Lake Forest Bankruptcy


                                                     Los Angeles                                                      CA     90051-6681
                                                    City                                                           State     ZIP Code




                                                    Contact phone (949)218-2082                                 Email address avaesq@lakeforestbkoffice.com



                                                    228445                                                            CA
                                                    Bar number                                                     State




Official Form 101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 7
                Case 6:18-bk-19826-SY                        Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                                    Desc
                                                             Main Document     Page 8 of 56

                                                                STATEMENT OF RELATED CASES
                                                        INFORMATION REQUIRED BY LBR1015-2
                          UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA

1.     A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or against the debtor, his/her spouse, his or her
       current or former domestic partner, an affiliate of the debtor, any copartnership or joint venture of which debtor is or formerly was a general or limited partner,
       or member, or any corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number and title of each such
       of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom assigned, whether still pending and, if not, the disposition thereof. If
       none, so indicate. Also, list any real property included in Schedule A that was filed with any such prior proceeding(s).)

        None.


       (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
       against the debtor or an affiliate of the debtor, or a general partner in the debtor, a relative of the general partner, general partner of, or person in control of
       the debtor, partnership in which the debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
       complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge and court to whom assigned, whether
       stillpending and, if not, the disposition thereof. Ifnone, so indicate. Also, list any real property included in Schedule A that was filed with any such prior
       proceeding(s).)

        None.


       (Ifpetitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or against the
       debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer of the debtor, a person in control of the debtor, a partnership in which the
       debtor is general partner, a general partner of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons,
       firms or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each such prior proceeding, date filed,
        nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still pending, and ifnot, the disposition thereof. Ifnone, so indicate. Also,
        list any real property included in Schedule A that was filed with any such prior proceeding(s).)

        None.


       (Ifpetitioneris an individual) A petitionunder the Bankruptcy ReformActof 1978, including amendments thereof, has been filed by or against the debtor
       withinthe last 180 days: (Set forth the complete number and title of each such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and
       court to whom assigned, whether still pending, and if not, the disposition thereof. Ifnone, so indicate. Also, list any real property included in Schedule A that
       was filed with any such prior proceeding(s).)

        None.



 declare, under penalty of perjury, that the foregoing is true and correct.




Executedat _         Laguna Hills, CA            , California
                                                                                                  ifgnature
                                                                                                        Lire of
                                                                                                             of Debtor
                                                                                                                Debtor    v



Date: 11/20/2018
                                                                                                  Signature of Joint Debtor




                          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
Decemter2012                                                                                                                                1015-2.1.STMT.RELATED.CASES
                      Case 6:18-bk-19826-SY
 Fill in this information to identify your case:
                                                                                 Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                                                  Desc
                                                                                 Main Document     Page 9 of 56
  Debtor 1                         Jeffrey                        Taylor                     Mummert
                                  First Name                    Middle Name                 Last Name

  Debtor 2
  (Spouse, if filing)             First Name                    Middle Name                 Last Name

  United States Bankruptcy Court for the:                                           Central District of California

  Case number                                                                                                                                                                       ❑      Check if this is an
  (if known)                                                                                                                                                                               amended filing


Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical
Information                                                                                                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your
schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a new Summary
and check the box at the top of this page.


 Part 1: Summarize Your Assets


                                                                                                                                                                                            Your assets
                                                                                                                                                                                            Value of what you own

 1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B...........................................................................................................                                               $0.00


    1b. Copy line 62, Total personal property, from Schedule A/B................................................................................................                                                 $3,343.68


    1c. Copy line 63, Total of all property on Schedule A/B...........................................................................................................                                           $3,343.68



 Part 2: Summarize Your Liabilities



                                                                                                                                                                                            Your liabilities
                                                                                                                                                                                            Amount you owe

 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.......                                                                                       $0.00

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                                  $400.00
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......................................

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.................................                                                       +                 $14,680.00


                                                                                                                                                                  Your total liabilities                       $15,080.00

 Part 3: Summarize Your Income and Expenses

 4. Schedule I: Your Income (Official Form 106I)
    Copy your combined monthly income from line 12 of Schedule I..........................................................................................                                                       $2,066.25


 5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J..................................................................................                                                                     $1,731.99




Official Form 106Sum                                                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                page 1 of 2
                  Case 6:18-bk-19826-SY                       Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                      Desc
 Debtor 1             Jeffrey                Taylor           Main Mummert
                                                                   Document    Page 10 of 56 Case number (if known)
                      First Name             Middle Name               Last Name



 Part 4: Answer These Questions for Administrative and Statistical Records



6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
   ❑    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
   ✔
   ❑    Yes



7. What kind of debt do you have?
   ✔
   ❑    Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
        family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

   ❑    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
        this form to the court with your other schedules.



8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
   Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                                  $2,167.26




9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                       Total claim

       From Part 4 on Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)                                                                                      $0.00



    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                                          $400.00



    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                                   $0.00



    9d. Student loans. (Copy line 6f.)                                                                                                    $0.00



    9e.Obligations arising out of a separation agreement or divorce that you did not report as priority                                   $0.00
       claims. (Copy line 6g.)



    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                         +                     $0.00



    9g. Total. Add lines 9a through 9f.                                                                                               $400.00




Official Form 106Sum                                   Summary of Your Assets and Liabilities and Certain Statistical Information                           page 2 of 2
                       Case 6:18-bk-19826-SY
 Fill in this information to identify your case and this filing:
                                                                                Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                                               Desc
                                                                                Main Document    Page 11 of 56
  Debtor 1                          Jeffrey                      Taylor                     Mummert
                                   First Name                   Middle Name                Last Name

  Debtor 2
  (Spouse, if filing)              First Name                   Middle Name                Last Name

  United States Bankruptcy Court for the:                                          Central District of California
                                                                                                                                                                                   ❑   Check if this is an
  Case number                                                                                                                                                                          amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      ✔ No. Go to Part 2.
      ❑
      ❑ Yes. Where is the property?
                                                                              What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              Street address, if available, or other
                                                                             ❑ Single-family home                                                          amount of any secured claims on Schedule D:
                                                                             ❑ Duplex or multi-unit building
              description
                                                                                                                                                           Creditors Who Have Claims Secured by Property.
                                                                             ❑ Condominium or cooperative                                                Current value of the            Current value of the
                                                                             ❑ Manufactured or mobile home                                               entire property?                portion you own?
                                                                             ❑ Land
              City                               State        ZIP Code       ❑ Investment property
                                                                             ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
                                                                             ❑ Other                                                                     as fee simple, tenancy by the entireties, or a life
                                                                                                                                                         estate), if known.
              County
                                                                              Who has an interest in the property? Check one.
                                                                             ❑ Debtor 1 only
                                                                             ❑ Debtor 2 only
                                                                             ❑ Debtor 1 and Debtor 2 only                                                 ❑ Check if this is community property
                                                                             ❑ At least one of the debtors and another                                        (see instructions)
 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here.........................................................................................................                  ➜                   $0.00




Official Form 106A/B                                                                                    Schedule A/B: Property                                                                         page 1
 Debtor 1            Case    6:18-bk-19826-SY
                       Jeffrey         Taylor                                  Doc 1Mummert
                                                                                         Filed 11/20/18 Entered 11/20/18   10:14:40
                                                                                                                  Case number (if known)
                                                                                                                                                                                          Desc
                           First Name                    Middle Name           Main Last
                                                                                    Document
                                                                                         Name       Page 12 of 56


 Part 2: Describe Your Vehicles



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
      ❑ No
      ✔ Yes
      ❑
      3.1 Make:                                   Toyota                    Who has an interest in the property? Check one.                                 Do not deduct secured claims or exemptions. Put the
                                                  Corolla Sport
                                                                            ✔ Debtor 1 only
                                                                            ❑                                                                               amount of any secured claims on Schedule D:
            Model:
                                                                            ❑ Debtor 2 only                                                                 Creditors Who Have Claims Secured by Property.
                                                  2007                      ❑ Debtor 1 and Debtor 2 only                                                  Current value of the        Current value of the
                                                                            ❑ At least one of the debtors and another
            Year:
                                                  300000                                                                                                  entire property?            portion you own?
            Approximate mileage:                                                                                                                                        $1,000.00                  $1,000.00
            Other information:                                              ❑Check if this is community property (see
                                                                                instructions)




 4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
      Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
      ✔ No
      ❑
      ❑ Yes
 5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
      you have attached for Part 2. Write that number here.........................................................................................................                 ➜              $1,000.00




 Part 3: Describe Your Personal and Household Items

  Do you own or have any legal or equitable interest in any of the following items?                                                                                                   Current value of the
                                                                                                                                                                                      portion you own?
                                                                                                                                                                                      Do not deduct secured
                                                                                                                                                                                      claims or exemptions.

 6. Household goods and furnishings
      Examples:       Major appliances, furniture, linens, china, kitchenware

      ❑ No
      ✔ Yes. Describe........
      ❑
                                               Household goods and furnishings
                                                                                                                                                                                                      $650.00

 7. Electronics
      Examples:       Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                      electronic devices including cell phones, cameras, media players, games

      ❑ No
      ✔ Yes. Describe........
      ❑
                                               Electronics                                                                                                                                            $650.00


 8. Collectibles of value
      Examples:       Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                      stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
      ✔ No
      ❑
      ❑ Yes. Describe........




Official Form 106A/B                                                                                    Schedule A/B: Property                                                                     page 2
 Debtor 1               Case    6:18-bk-19826-SY
                          Jeffrey         Taylor                                            Doc 1Mummert
                                                                                                      Filed 11/20/18 Entered 11/20/18   10:14:40
                                                                                                                               Case number (if known)
                                                                                                                                                                                                Desc
                               First Name                         Middle Name               Main Last
                                                                                                 Document
                                                                                                      Name       Page 13 of 56


 9. Equipment for sports and hobbies
       Examples:          Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                          carpentry tools; musical instruments
       ✔ No
       ❑
       ❑ Yes. Describe........

 10.    Firearms
        Examples:           Pistols, rifles, shotguns, ammunition, and related equipment
        ✔ No
        ❑
        ❑ Yes. Describe........

 11.    Clothes
        Examples:           Everyday clothes, furs, leather coats, designer wear, shoes, accessories

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                      Clothes                                                                                                                                               $650.00



 12.    Jewelry
        Examples:           Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        ✔ No
        ❑
        ❑ Yes. Describe........


 13.    Non-farm animals
        Examples:           Dogs, cats, birds, horses
        ✔ No
        ❑
        ❑ Yes. Describe........

 14.    Any other personal and household items you did not already list, including any health aids you did not list

        ✔ No
        ❑
        ❑ Yes. Describe........

 15.    Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
        for Part 3. Write that number here........................................................................................................................................➜                      $1,950.00




 Part 4: Describe Your Financial Assets

  Do you own or have any legal or equitable interest in any of the following?                                                                                                                Current value of the
                                                                                                                                                                                             portion you own?
                                                                                                                                                                                             Do not deduct secured
                                                                                                                                                                                             claims or exemptions.


 16.    Cash
        Examples:           Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        ❑ No
        ✔ Yes........................................................................................................................................................
        ❑                                                                                                                                                               Cash..............
                                                                                                                                                                                                            $325.00




Official Form 106A/B                                                                                                     Schedule A/B: Property                                                          page 3
 Debtor 1            Case    6:18-bk-19826-SY
                       Jeffrey         Taylor                       Doc 1Mummert
                                                                              Filed 11/20/18 Entered 11/20/18   10:14:40
                                                                                                       Case number (if known)
                                                                                                                                                        Desc
                          First Name                  Middle Name   Main Last
                                                                         Document
                                                                              Name       Page 14 of 56


 17.   Deposits of money
       Examples:        Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                        similar institutions. If you have multiple accounts with the same institution, list each.

       ❑ No
       ✔ Yes..................
       ❑
                                               Institution name:



 17.1. Checking account:                        BBVA Compass                                                                           $28.32


 17.2. Checking account:


 17.3. Savings account:


 17.4. Savings account:


 17.5. Certificates of deposit:


 17.6. Other financial account:


 17.7. Other financial account:


 17.8. Other financial account:


 17.9. Other financial account:


 18.   Bonds, mutual funds, or publicly traded stocks
       Examples:        Bond funds, investment accounts with brokerage firms, money market accounts
       ✔ No
       ❑
       ❑ Yes..................
 19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

 20.   Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

 21.   Retirement or pension accounts
       Examples:        Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

       ❑ No
       ✔ Yes. List each account
       ❑
            separately.
 Type of account:                     Institution name:


Official Form 106A/B                                                               Schedule A/B: Property                                                      page 4
 Debtor 1           Case    6:18-bk-19826-SY
                      Jeffrey         Taylor                   Doc 1Mummert
                                                                         Filed 11/20/18 Entered 11/20/18   10:14:40
                                                                                                  Case number (if known)
                                                                                                                                                Desc
                          First Name            Middle Name    Main Last
                                                                    Document
                                                                         Name       Page 15 of 56


 401(k) or similar plan:            ADP RS EMPLOYEE                                                                                  $40.36

 22.   Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
       others
       ✔ No
       ❑
       ❑ Yes.....................
 23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       ✔ No
       ❑
       ❑ Yes.....................
 24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       ✔ No
       ❑
       ❑ Yes.....................
 Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):

 25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
       benefit

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples:       Internet domain names, websites, proceeds from royalties and licensing agreements
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 27.   Licenses, franchises, and other general intangibles
       Examples:       Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                       professional licenses
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


Money or property owed to you?                                                                                                                Current value of the
                                                                                                                                              portion you own?
                                                                                                                                              Do not deduct secured
                                                                                                                                              claims or exemptions.


 28.   Tax refunds owed to you

       ✔ No
       ❑
       ❑ Yes.      Give specific information about                                                                        Federal:
                   them, including whether you
                   already filed the returns and the                                                                      State:
                   tax years.......................
                                                                                                                          Local:



 29.   Family support
       Examples:       Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement




Official Form 106A/B                                                              Schedule A/B: Property                                                 page 5
 Debtor 1          Case    6:18-bk-19826-SY
                     Jeffrey         Taylor                     Doc 1Mummert
                                                                          Filed 11/20/18 Entered 11/20/18   10:14:40
                                                                                                   Case number (if known)
                                                                                                                                                           Desc
                       First Name               Middle Name     Main Last
                                                                     Document
                                                                          Name       Page 16 of 56

       ✔ No
       ❑
       ❑ Yes.    Give specific information..........
                                                                                                                                Alimony:

                                                                                                                                Maintenance:

                                                                                                                                Support:

                                                                                                                                Divorce settlement:

                                                                                                                                Property settlement:


 30.   Other amounts someone owes you
       Examples:     Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                     Security benefits; unpaid loans you made to someone else
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




 31.   Interests in insurance policies
       Examples:     Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance

       ❑ No
       ✔ Yes.
       ❑         Name the insurance company
                                                           Company name:                                           Beneficiary:                        Surrender or refund value:
                 of each policy and list its value....
                                                           Triple AAA                                              Third Parties and the Debtor                                $0.00



 32.   Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
       because someone has died.
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples:     Accidents, employment disputes, insurance claims, or rights to sue
       ✔ No
       ❑
       ❑ Yes.    Describe each claim................




 34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims

       ✔ No
       ❑
       ❑ Yes.    Describe each claim................




 35.   Any financial assets you did not already list

       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




Official Form 106A/B                                                               Schedule A/B: Property                                                             page 6
 Debtor 1             Case    6:18-bk-19826-SY
                        Jeffrey         Taylor                                   Doc 1Mummert
                                                                                           Filed 11/20/18 Entered 11/20/18   10:14:40
                                                                                                                    Case number (if known)
                                                                                                                                                                                 Desc
                           First Name                      Middle Name           Main Last
                                                                                      Document
                                                                                           Name       Page 17 of 56

 36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here..................................................................................................................................➜                 $393.68



 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37.   Do you own or have any legal or equitable interest in any business-related property?
       ✔No. Go to Part 6.
       ❑
       ❑Yes. Go to line 38.
                                                                                                                                                                               Current value of the
                                                                                                                                                                               portion you own?
                                                                                                                                                                               Do not deduct secured
                                                                                                                                                                               claims or exemptions.

 38.   Accounts receivable or commissions you already earned

       ✔ No
       ❑
       ❑ Yes. Describe........

 39.   Office equipment, furnishings, and supplies
       Examples:         Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

       ✔ No
       ❑
       ❑ Yes. Describe........

 40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       ✔ No
       ❑
       ❑ Yes. Describe........

 41.   Inventory

       ✔ No
       ❑
       ❑ Yes. Describe........

 42.   Interests in partnerships or joint ventures

       ✔ No
       ❑
       ❑ Yes. Describe........
 43.   Customer lists, mailing lists, or other compilations
       ✔ No
       ❑
       ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
               ✔ No
               ❑
               ❑ Yes. Describe........

 44.   Any business-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.........

 45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here.................................................................................................................................➜                    $0.00




Official Form 106A/B                                                                                       Schedule A/B: Property                                                         page 7
 Debtor 1             Case    6:18-bk-19826-SY
                        Jeffrey         Taylor                                   Doc 1Mummert
                                                                                           Filed 11/20/18 Entered 11/20/18   10:14:40
                                                                                                                    Case number (if known)
                                                                                                                                                                                  Desc
                           First Name                      Middle Name           Main Last
                                                                                      Document
                                                                                           Name       Page 18 of 56


 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.

 46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       ✔No. Go to Part 7.
       ❑
       ❑Yes. Go to line 47.
                                                                                                                                                                                Current value of the
                                                                                                                                                                                portion you own?
                                                                                                                                                                                Do not deduct secured
                                                                                                                                                                                claims or exemptions.

 47.   Farm animals
       Examples:         Livestock, poultry, farm-raised fish
       ✔ No
       ❑
       ❑ Yes.........................

 48.   Crops—either growing or harvested

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............


 49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

       ✔ No
       ❑
       ❑ Yes..........................


 50.   Farm and fishing supplies, chemicals, and feed

       ✔ No
       ❑
       ❑ Yes..........................


 51.   Any farm- and commercial fishing-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............



 52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
       for Part 6. Write that number here...................................................................................................................................➜                   $0.00



 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above


 53.   Do you have other property of any kind you did not already list?
       Examples:         Season tickets, country club membership
       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............




 54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                    $0.00




Official Form 106A/B                                                                                       Schedule A/B: Property                                                          page 8
 Debtor 1             Case    6:18-bk-19826-SY
                        Jeffrey         Taylor                                       Doc 1Mummert
                                                                                               Filed 11/20/18 Entered 11/20/18   10:14:40
                                                                                                                        Case number (if known)
                                                                                                                                                                                          Desc
                            First Name                       Middle Name             Main Last
                                                                                          Document
                                                                                               Name       Page 19 of 56


 Part 8: List the Totals of Each Part of this Form

 55.   Part 1: Total real estate, line 2..........................................................................................................................................➜                  $0.00


 56.   Part 2: Total vehicles, line 5                                                                                          $1,000.00


 57.   Part 3: Total personal and household items, line 15                                                                     $1,950.00


 58.   Part 4: Total financial assets, line 36                                                                                    $393.68


 59.   Part 5: Total business-related property, line 45                                                                              $0.00


 60.   Part 6: Total farm- and fishing-related property, line 52                                                                     $0.00


 61.   Part 7: Total other property not listed, line 54                                                +                             $0.00


 62.   Total personal property. Add lines 56 through 61..............                                                          $3,343.68            Copy personal property total➜     +     $3,343.68




 63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................                             $3,343.68




Official Form 106A/B                                                                                            Schedule A/B: Property                                                           page 9
                   Case 6:18-bk-19826-SY                      Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                     Desc
                                                              Main Document    Page 20 of 56
 Fill in this information to identify your case:

  Debtor 1                    Jeffrey              Taylor               Mummert
                              First Name           Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)         First Name           Middle Name         Last Name

  United States Bankruptcy Court for the:                        Central District of California

  Case number                                                                                                                         ❑    Check if this is an
  (if known)                                                                                                                               amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        04/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1: Identify the Property You Claim as Exempt

      Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
 1.
      ❑ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      ✔ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
      ❑
 2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 Brief description of the property and line on               Current value of the        Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                       portion you own
                                                             Copy the value from         Check only one box for each exemption.
                                                             Schedule A/B

                                                                                         ✔
 Brief description:
 2007 Toyota Corolla Sport                                                  $1,000.00
                                                                                         ❑                 $1,000.00              C.C.P. § 703.140(b)(2)
                                                                                         ❑    100% of fair market value, up to
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:          3.1


                                                                                         ✔
 Brief description:
  Household goods and furnishings                                             $650.00
                                                                                         ❑                  $650.00               C.C.P. § 703.140(b)(3)
                                                                                         ❑    100% of fair market value, up to
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:           6


 3.   Are you claiming a homestead exemption of more than $160,375?
      (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
      ✔ No
      ❑
      ❑ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
         ❑ No
         ❑ Yes




Official Form 106C                                               Schedule C: The Property You Claim as Exempt                                                    page 1 of 2
                  Case 6:18-bk-19826-SY                  Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                    Desc
                                                         Main Document    Page 21 of 56
 Debtor 1             Jeffrey            Taylor                 Mummert                                         Case number (if known)
                      First Name          Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the     Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from      Check only one box for each exemption.
                                                        Schedule A/B

                                                                                 ✔
 Brief description:
 Electronics                                                           $650.00
                                                                                 ❑                 $650.00                  C.C.P. § 703.140(b)(3)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:         7


                                                                                 ✔
 Brief description:
 Clothes                                                               $650.00
                                                                                 ❑                 $650.00                  C.C.P. § 703.140(b)(3)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:         11


                                                                                 ✔
 Brief description:
 ADP RS EMPLOYEE                                                        $40.36
                                                                                 ❑                 $40.36                   C.C.P. § 703.140(b)(10)(E)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:        21




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                   page 2 of 2
                   Case 6:18-bk-19826-SY
 Fill in this information to identify your case:
                                                              Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                           Desc
                                                              Main Document    Page 22 of 56
  Debtor 1                       Jeffrey            Taylor              Mummert
                                 First Name         Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)            First Name         Middle Name        Last Name

  United States Bankruptcy Court for the:                         Central District of California

  Case number                                                                                                                                ❑   Check if this is an
  (if known)                                                                                                                                     amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
   ✔ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
   ❑
   ❑Yes. Fill in all of the information below.
 Part 1: List All Secured Claims

 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately for each     Column A               Column B              Column C
    claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much as possible, Amount of claim        Value of              Unsecured
    list the claims in alphabetical order according to the creditor’s name.                                           Do not deduct the      collateral that       portion
                                                                                                                      value of collateral.   supports this         If any
                                                                                                                                             claim
2.1                                                      Describe the property that secures the claim:
      Creditor's Name


      Number            Street
                                                         As of the date you file, the claim is: Check all that apply.

      City                            State   ZIP Code   ❑Contigent
      Who owes the debt? Check one.                      ❑Unlquidated
      ❑Debtor 1 only                                     ❑Disputed
      ❑Debtor 2 only                                     Nature of lien. Check all that apply.
      ❑Debtor 1 and Debtor 2 only                        ❑An agreement you made (such as mortgage or
      ❑At least one of the debtors and another               secured car loan)

      ❑Check if this claim relates to a                  ❑Statutory lien (such as tax lien, mechanic's lien)
         community debt                                  ❑Judgment lien from a lawsuit
      Date debt was incurred                             ❑Other (including a right to offset)
                                                         Last 4 digits of account number

       Add the dollar value of your entries in Column A on this page. Write that number here:                                        $0.00




Official Form 106D                                       Schedule D: Creditors Who Have Claims Secured by Property                                               page 1 of 2
 Debtor 1         Case    6:18-bk-19826-SY
                    Jeffrey         Taylor                    Doc 1Mummert
                                                                        Filed 11/20/18 Entered 11/20/18   10:14:40
                                                                                                 Case number (if known)                                 Desc
                         First Name            Middle Name    Main Last
                                                                   Document
                                                                        Name       Page 23 of 56

                                                                                                                        Column A               Column B              Column C
                Additional Page                                                                                         Amount of claim        Value of              Unsecured
  Part 1:
                After listing any entries on this page, number them beginning                                           Do not deduct the      collateral that       portion
                with 2.3, followed by 2.4, and so forth.                                                                value of collateral.   supports this         If any
                                                                                                                                               claim


 2.2                                                     Describe the property that secures the claim:
       Creditor's Name


       Number        Street
                                                         As of the date you file, the claim is: Check all that apply.

       City                           State   ZIP Code   ❑Contigent
       Who owes the debt? Check one.                     ❑Unlquidated
       ❑Debtor 1 only                                    ❑Disputed
       ❑Debtor 2 only                                    Nature of lien. Check all that apply.
       ❑Debtor 1 and Debtor 2 only                       ❑An agreement you made (such as mortgage or
       ❑At least one of the debtors and another              secured car loan)

       ❑Check if this claim relates to a                 ❑Statutory lien (such as tax lien, mechanic's lien)
          community debt                                 ❑Judgment lien from a lawsuit
       Date debt was incurred                            ❑Other (including a right to offset)
                                                         Last 4 digits of account number




       Add the dollar value of your entries in Column A on this page. Write that number here:                                          $0.00
       If this is the last page of your form, add the dollar value totals from all pages. Write that number                            $0.00
       here:




Official Form 106D                              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 2 of 2
                   Case 6:18-bk-19826-SY
 Fill in this information to identify your case:
                                                              Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                              Desc
                                                              Main Document    Page 24 of 56
  Debtor 1                   Jeffrey               Taylor              Mummert
                             First Name            Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name         Last Name

  United States Bankruptcy Court for the:                        Central District of California

  Case number                                                                                                                               ❑    Check if this is an
  (if known)                                                                                                                                     amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                            12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

 Part 1: List All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
     ❑ No. Go to Part 2.
     ✔ Yes.
     ❑
  2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
     identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
     possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
     Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                  Total       Priority             Nonpriority
                                                                                                                                  claim       amount               amount

2.1      California Superior Court County of Riverside                                                                                $400.00            $400.00            $0.00
                                                                     Last 4 digits of account number
        Priority Creditor's Name
                                                                     When was the debt incurred?
         4050 Main Street
        Number           Street
                                                                     As of the date you file, the claim is: Check all that
                                                                     apply.
         Riverside, CA 92501
                                                                     ❑ Contingent
        City                               State   ZIP Code
                                                                     ✔ Unliquidated
                                                                     ❑
        Who incurred the debt? Check one.
        ✔ Debtor 1 only                                              ❑ Disputed
        ❑
        ❑ Debtor 2 only                                              Type of PRIORITY unsecured claim:
        ❑ Debtor 1 and Debtor 2 only                                 ❑ Domestic support obligations
                                                                     ✔ Taxes and certain other debts you owe the
                                                                     ❑
        ❑ At least one of the debtors and another
        ❑ Check if this claim is for a community debt
                                                                         government
                                                                     ❑ Claims for death or personal injury while you were
        Is the claim subject to offset?                                  intoxicated
        ✔ No
        ❑                                                            ❑ Other. Specify
        ❑ Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 1 of 5
 Debtor 1          Case    6:18-bk-19826-SY
                     Jeffrey         Taylor                    Doc 1Mummert
                                                                         Filed 11/20/18 Entered 11/20/18   10:14:40
                                                                                                  Case number (if known)
                                                                                                                                                           Desc
                       First Name              Middle Name     Main Last
                                                                    Document
                                                                         Name       Page 25 of 56
 Part 2: List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
      ❑     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      ✔
      ❑     Yes.
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
     unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
     than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of
     Part 2.
                                                                                                                                                             Total claim

4.1     Bank Of America                                                           Last 4 digits of account number 5061                                                $5,258.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          03/01/2015
        Po Box 982238                                                             As of the date you file, the claim is: Check all that apply.
                                                                                  ❑ Contingent
        Number           Street

                                                                                  ❑ Unliquidated
        El Paso, TX 79998
        City                              State     ZIP Code
                                                                                  ❑ Disputed
        Who incurred the debt? Check one.
        ✔
        ❑ Debtor 1 only
                                                                                  Type of NONPRIORITY unsecured claim:

        ❑                                                                         ❑ Student loans
                                                                                  ❑ Obligations arising out of a separation agreement or
          Debtor 2 only
        ❑ Debtor 1 and Debtor 2 only                                                  divorce that you did not report as priority claims
        ❑ At least one of the debtors and another                                 ❑ Debts to pension or profit-sharing plans, and other
        ❑ Check if this claim is for a community debt                                 similar debts
        Is the claim subject to offset?
                                                                                  ✔ Other. Specify
                                                                                  ❑
        ✔ No
        ❑                                                                             CreditCard

        ❑ Yes
4.2     Bank Of America                                                           Last 4 digits of account number 2023                                                $5,208.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          04/01/2005
        Po Box 982238                                                             As of the date you file, the claim is: Check all that apply.
                                                                                  ❑ Contingent
        Number           Street

                                                                                  ❑ Unliquidated
        El Paso, TX 79998
        City                              State     ZIP Code
                                                                                  ❑ Disputed
        Who incurred the debt? Check one.
        ✔
        ❑ Debtor 1 only
                                                                                  Type of NONPRIORITY unsecured claim:

        ❑                                                                         ❑ Student loans
                                                                                  ❑ Obligations arising out of a separation agreement or
          Debtor 2 only
        ❑ Debtor 1 and Debtor 2 only                                                  divorce that you did not report as priority claims
        ❑ At least one of the debtors and another                                 ❑ Debts to pension or profit-sharing plans, and other
        ❑ Check if this claim is for a community debt                                 similar debts
        Is the claim subject to offset?
                                                                                  ✔ Other. Specify
                                                                                  ❑
        ✔ No
        ❑                                                                             CreditCard

        ❑ Yes
4.3     Midland Funding                                                           Last 4 digits of account number 4334                                                $2,530.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          04/02/2017
        Attn: Bankruptcy
                                                                                  As of the date you file, the claim is: Check all that apply.
        PO Box 939069                                                             ❑ Contingent
                                                                                  ❑ Unliquidated
        Number           Street

                                                                                  ❑ Disputed
        San Diego, CA 92193
        City                              State     ZIP Code
                                                                                  Type of NONPRIORITY unsecured claim:
                                                                                  ❑ Student loans
        Who incurred the debt? Check one.
        ✔ Debtor 1 only
        ❑
                                                                                  ❑ Obligations arising out of a separation agreement or
        ❑ Debtor 2 only                                                               divorce that you did not report as priority claims
        ❑ Debtor 1 and Debtor 2 only                                              ❑ Debts to pension or profit-sharing plans, and other
        ❑ At least one of the debtors and another                                     similar debts
        ❑ Check if this claim is for a community debt                             ❑ Other. Specify
        Is the claim subject to offset?
        ✔ No
        ❑
        ❑ Yes



Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                          page 2 of 5
                    Case 6:18-bk-19826-SY                     Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                               Desc
 Debtor 1              Jeffrey                Taylor          Main Mummert
                                                                   Document    Page 26 of 56 Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                   Total claim


4.4     Verizon Wireless                                                    Last 4 digits of account number 0001                                         $127.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          03/01/2007
        Po Box 650051
                                                                            As of the date you file, the claim is: Check all that apply.
       Number           Street
        Dallas, TX 75265
                                                                            ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              At least one of the debtors and another
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                       similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑   Other. Specify
       ✔
       ❑      No                                                                UnknownLoanType

       ❑      Yes
4.5     Wells Fargo Bank                                                    Last 4 digits of account number 9161                                     $1,557.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          08/01/2016
        Po Box 14517
                                                                            As of the date you file, the claim is: Check all that apply.
       Number           Street
        Des Moines, IA 50306
                                                                            ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              At least one of the debtors and another
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                       similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑   Other. Specify
       ✔
       ❑      No                                                                CreditCard

       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 3 of 5
                 Case 6:18-bk-19826-SY                     Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                          Desc
 Debtor 1              Jeffrey             Taylor          Main Mummert
                                                                Document    Page 27 of 56 Case number (if known)
                       First Name          Middle Name              Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed

  5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection
     agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly,
     if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons
     to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
        Suttell & Hammer APC                                          On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        P.O. Box C-90006                                              Line   4.1   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Bellevue, WA 98009
       City                                  State      ZIP Code      Last 4 digits of account number 2577

        Suttell & Hammer APC                                          On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        P.O. Box C-90006                                              Line   4.2   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Bellevue, WA 98009
       City                                  State      ZIP Code      Last 4 digits of account number 2346

        Midland Credit Management, Inc.                               On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        P.O. Box 2000                                                 Line   4.3   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Warren, MI 48090
       City                                  State      ZIP Code      Last 4 digits of account number 4334

                                                                      One which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Name
                                                                      Line
       Number           Street                                                                     ❑ Part 2: Creditors with Nonpriority Unsecured Claims
                                                                      Last 4 digits of account number

       City                                  State      ZIP Code


                                                                      One which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Name
                                                                      Line
       Number           Street                                                                     ❑ Part 2: Creditors with Nonpriority Unsecured Claims
                                                                      Last 4 digits of account number

       City                                  State      ZIP Code


                                                                      One which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Name
                                                                      Line
       Number           Street                                                                     ❑ Part 2: Creditors with Nonpriority Unsecured Claims
                                                                      Last 4 digits of account number

       City                                  State      ZIP Code


                                                                      One which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Name
                                                                      Line
       Number           Street                                                                     ❑ Part 2: Creditors with Nonpriority Unsecured Claims
                                                                      Last 4 digits of account number

       City                                  State      ZIP Code




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 4 of 5
                Case 6:18-bk-19826-SY                      Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                  Desc
 Debtor 1              Jeffrey              Taylor         Main Mummert
                                                                Document    Page 28 of 56 Case number (if known)
                       First Name           Middle Name             Last Name

 Part 4: Add the Amounts for Each Type of Unsecured Claim

  6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
     type of unsecured claim.




                                                                                            Total claim


                   6a. Domestic support obligations                              6a.                               $0.00
 Total claims
 from Part 1       6b. Taxes and certain other debts you owe the                 6b.                             $400.00
                       government

                   6c. Claims for death or personal injury while you             6c.                               $0.00
                       were intoxicated

                   6d. Other. Add all other priority unsecured claims.           6d.   +                           $0.00
                       Write that amount here.

                   6e. Total. Add lines 6a through 6d.                           6e.                              $400.00




                                                                                            Total claim


                   6f. Student loans                                             6f.                               $0.00
 Total claims
 from Part 2       6g. Obligations arising out of a separation                   6g.                               $0.00
                       agreement or divorce that you did not report as
                       priority claims

                   6h. Debts to pension or profit-sharing plans, and             6h.                               $0.00
                       other similar debts

                   6i. Other. Add all other nonpriority unsecured claims.        6i.    +                     $14,680.00
                       Write that amount here.

                   6j. Total. Add lines 6f through 6i.                           6j.                           $14,680.00




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 5 of 5
                      Case 6:18-bk-19826-SY
 Fill in this information to identify your case:
                                                                Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                          Desc
                                                                Main Document    Page 29 of 56
     Debtor 1                   Jeffrey              Taylor              Mummert
                                First Name           Middle Name        Last Name

     Debtor 2
     (Spouse, if filing)        First Name           Middle Name        Last Name

     United States Bankruptcy Court for the:                       Central District of California

     Case number                                                                                                                             ❑    Check if this is an
     (if known)                                                                                                                                   amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your name and case number (if
known).

 1.     Do you have any executory contracts or unexpired leases?
        ❑No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        ✔Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
        ❑
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example, rent,
       vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.



       Person or company with whom you have the contract or lease                               State what the contract or lease is for

2.1                                                                                                 Post Office Box
        United Parcel Service                                                                       Contract to be ASSUMED
        Name
        5225 Canyon Crest Drive 771
        Number    Street
        Riverside, CA 92507
        City                                 State   ZIP Code

2.2

        Name

        Number         Street

        City                                 State   ZIP Code

2.3

        Name

        Number         Street

        City                                 State   ZIP Code

2.4

        Name

        Number         Street

        City                                 State   ZIP Code

2.5

        Name

        Number         Street

        City                                 State   ZIP Code


Official Form 106G                                              Schedule G: Executory Contracts and Unexpired Leases                                                    page 1 of 1
                      Case 6:18-bk-19826-SY
 Fill in this information to identify your case:
                                                                   Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                       Desc
                                                                   Main Document    Page 30 of 56
  Debtor 1                        Jeffrey                 Taylor             Mummert
                                 First Name              Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)            First Name              Middle Name        Last Name

  United States Bankruptcy Court for the:                              Central District of California

  Case number                                                                                                                               ❑     Check if this is an
  (if known)                                                                                                                                      amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                  12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing together,
both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries in the boxes on
the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      ✔ No
      ❑
      ❑Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona, California, Idaho,
    Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      ❑No. Go to line 3.
      ✔Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
      ❑
        ✔ No
        ❑
        ❑Yes. In which community state or territory did you live?                                       . Fill in the name and current address of that person.


               Name

               Number          Street

               City                                   State   ZIP Code

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2 again as a
    codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Official
    Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

      Column 1: Your codebtor                                                                                 Column 2: The creditor to whom you owe the debt
                                                                                                                Check all schedules that apply:
3.1                                                                                                             ❑Schedule D, line
      Name
                                                                                                                ❑Schedule E/F, line
      Number          Street                                                                                    ❑Schedule G, line
      City                                    State     ZIP Code

Official Form 106H                                                               Schedule H: Your Codebtors                                                             page 1 of 1
                   Case 6:18-bk-19826-SY
 Fill in this information to identify your case:
                                                             Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                           Desc
                                                             Main Document    Page 31 of 56
  Debtor 1                   Jeffrey                Taylor             Mummert
                             First Name            Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name        Last Name                                                  Check if this is:

  United States Bankruptcy Court for the:                        Central District of California                                  ❑An amended filing
                                                                                                                                 ❑A supplement showing postpetition
  Case number                                                                                                                         chapter 13 income as of the following date:
  (if known)

                                                                                                                                      MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                                 Debtor 1                                          Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status            ✔Employed ❑Not Employed
                                                                            ❑                                                  ❑Employed ❑Not Employed
     attach a separate page with
     information about additional                                           Warehouse Associate
     employers.
                                               Occupation
     Include part time, seasonal, or                                        California Fashion Group
     self-employed work.                       Employer's name
                                                                            4068 Jeffrey Drive
     Occupation may include student                                          Number Street                                     Number Street
                                               Employer's address
     or homemaker, if it applies.




                                                                            Yorba Linda, CA 92886
                                                                             City                     State    Zip Code        City                    State      Zip Code
                                               How long employed there? 1 year 3 months



 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                          For Debtor 1      For Debtor 2 or
                                                                                                                            non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.              2.               $2,486.01                     $0.00

 3. Estimate and list monthly overtime pay.                                                  3.   +               $0.00    +                $0.00


 4. Calculate gross income. Add line 2 + line 3.                                             4.               $2,486.01                     $0.00




Official Form 106I                                                            Schedule I: Your Income                                                                  page 1
 Debtor 1            Case    6:18-bk-19826-SY
                       Jeffrey         Taylor                                      Doc 1Mummert
                                                                                             Filed 11/20/18 Entered 11/20/18   10:14:40
                                                                                                                      Case number (if known)
                                                                                                                                                                             Desc
                            First Name                      Middle Name            Main Last
                                                                                        Document
                                                                                             Name       Page 32 of 56

                                                                                                                                    For Debtor 1       For Debtor 2 or
                                                                                                                                                       non-filing spouse
      Copy line 4 here....................................................................................➔            4.              $2,486.01                   $0.00
 5.   List all payroll deductions:

      5a. Tax, Medicare, and Social Security deductions                                                                5a.              $388.17                    $0.00

      5b. Mandatory contributions for retirement plans                                                                 5b.                $0.00                    $0.00

      5c. Voluntary contributions for retirement plans                                                                 5c.                $0.00                    $0.00

      5d. Required repayments of retirement fund loans                                                                 5d.                $0.00                    $0.00

      5e. Insurance                                                                                                    5e.               $24.86                    $0.00

      5f. Domestic support obligations                                                                                 5f.                $0.00                    $0.00

      5g. Union dues                                                                                                   5g.                $0.00                    $0.00

      5h. Other deductions. Specify: See additional page                                                               5h.
                                                                                                                             +             $6.73       +           $0.00

 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                      6.               $419.75                    $0.00
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                              7.              $2,066.25                   $0.00
 8.   List all other income regularly received:

      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross receipts,
            ordinary and necessary business expenses, and the total monthly net income.
                                                                                                                       8a.                $0.00                    $0.00
      8b. Interest and dividends
                                                                                                                       8b.                $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                                                       8c.                $0.00                    $0.00
      8d. Unemployment compensation                                                                                    8d.                $0.00                    $0.00
      8e. Social Security                                                                                              8e.                $0.00                    $0.00
      8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
                                                                                                                       8f.                $0.00                    $0.00
            Specify:
                                                                                                                       8g.                $0.00                    $0.00
      8g. Pension or retirement income
      8h. Other monthly income. Specify:                                                                               8h.   +             $0.00       +           $0.00



 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                            9.                  $0.00                    $0.00

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                         10.             $2,066.25   +                $0.00        =       $2,066.25

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                                         11. +              $0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                               12.          $2,066.25
                                                                                                                                                                                 Combined
                                                                                                                                                                                 monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ✔ No.
      ❑
      ❑Yes. Explain:


Official Form 106I                                                                                        Schedule I: Your Income                                                          page 2
 Debtor 1        Case    6:18-bk-19826-SY
                   Jeffrey         Taylor            Doc 1Mummert
                                                               Filed 11/20/18 Entered 11/20/18   10:14:40
                                                                                        Case number (if known)
                                                                                                                 Desc
                     First Name        Middle Name   Main Last
                                                          Document
                                                               Name       Page 33 of 56


                                                                                                                        Amount



   5h. Other Deductions For Debtor 1
        ADP RS Employee                                                                                                   $29.15




Official Form 106I                                         Schedule I: Your Income                                          page 3
                   Case 6:18-bk-19826-SY
 Fill in this information to identify your case:
                                                                  Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                       Desc
                                                                  Main Document    Page 34 of 56
  Debtor 1                   Jeffrey                  Taylor                 Mummert
                             First Name              Middle Name            Last Name                              Check if this is:
  Debtor 2                                                                                                         ❑An amended filing
  (Spouse, if filing)        First Name              Middle Name            Last Name                              ❑A supplement showing postpetition
                                                                                                                       chapter 13 income as of the following date:
  United States Bankruptcy Court for the:                            Central District of California

  Case number                                                                                                          MM / DD / YYYY
  (if known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Your Household

 1. Is this a joint case?

     ✔No. Go to line 2.
     ❑
     ❑Yes. Does Debtor 2 live in a separate household?
            ❑No
            ❑Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                        ✔ No
                                                   ❑
     Do not list Debtor 1 and
     Debtor 2.
                                                   ❑Yes. Fill out this information for   Dependent's relationship to
                                                                                         Debtor 1 or Debtor 2
                                                                                                                              Dependent's
                                                                                                                              age
                                                                                                                                                  Does dependent live
                                                                                                                                                  with you?
                                                      each dependent...............
     Do not state the dependents' names.                                                                                                          ❑No
                                                                                                                                                  ❑Yes
                                                                                                                                                  ❑No
                                                                                                                                                  ❑Yes
                                                                                                                                                  ❑No
                                                                                                                                                  ❑Yes
                                                                                                                                                  ❑No
                                                                                                                                                  ❑Yes
                                                                                                                                                  ❑No
                                                                                                                                                  ❑Yes
 3. Do your expenses include expenses              ✔ No
                                                   ❑
    of people other than yourself and
    your dependents?
                                                   ❑Yes


 Part 2: Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
 the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of                                                    Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
    ground or lot.                                                                                                                4.                        $560.00


     If not included in line 4:
                                                                                                                                  4a.                         $0.00
     4a. Real estate taxes
                                                                                                                                  4b.                         $0.00
     4b. Property, homeowner's, or renter's insurance
                                                                                                                                  4c.                        $50.00
     4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                  4d.                         $0.00
     4d. Homeowner's association or condominium dues




Official Form 106J                                                                    Schedule J: Your Expenses                                                         page 1
 Debtor 1           Case    6:18-bk-19826-SY
                      Jeffrey         Taylor                   Doc 1Mummert
                                                                         Filed 11/20/18 Entered 11/20/18   10:14:40
                                                                                                  Case number (if known)     Desc
                       First Name             Middle Name      Main Last
                                                                    Document
                                                                         Name       Page 35 of 56
                                                                                                                    Your expenses

 5.    Additional mortgage payments for your residence, such as home equity loans                            5.

 6.    Utilities:

       6a. Electricity, heat, natural gas                                                                    6a.                      $0.00

       6b. Water, sewer, garbage collection                                                                  6b.                      $0.00

       6c. Telephone, cell phone, Internet, satellite, and cable services                                    6c.                      $0.00

       6d. Other. Specify:                                                                                   6d.                      $0.00

 7.    Food and housekeeping supplies                                                                        7.                     $400.00

 8.    Childcare and children’s education costs                                                              8.                       $0.00

 9.    Clothing, laundry, and dry cleaning                                                                   9.                       $0.00

 10. Personal care products and services                                                                     10.                     $50.00

 11.   Medical and dental expenses                                                                           11.                      $0.00

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                            12.                    $500.00

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                      13.                     $50.00

 14. Charitable contributions and religious donations                                                        14.                      $0.00

 15. Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                             15a.                     $0.00
       15a. Life insurance
                                                                                                             15b.                     $0.00
       15b. Health insurance
                                                                                                             15c.                   $100.00
       15c. Vehicle insurance
                                                                                                             15d.                     $0.00
       15d. Other insurance. Specify:

 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                              16.                      $0.00

 17. Installment or lease payments:

       17a. Car payments for Vehicle 1                                                                       17a.

       17b. Car payments for Vehicle 2                                                                       17b.

       17c. Other. Specify:                       Gym                                                        17c.                    $21.99

       17d. Other. Specify:                                                                                  17d.

 18. Your payments of alimony, maintenance, and support that you did not report as deducted
     from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                  18.                      $0.00

 19. Other payments you make to support others who do not live with you.
       Specify:                                                                                              19.                      $0.00

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                      20a.                     $0.00

       20b. Real estate taxes                                                                                20b.                     $0.00

       20c. Property, homeowner’s, or renter’s insurance                                                     20c.                     $0.00
       20d. Maintenance, repair, and upkeep expenses                                                         20d.                     $0.00
       20e. Homeowner’s association or condominium dues                                                      20e.                     $0.00

Official Form 106J                                                              Schedule J: Your Expenses                                     page 2
 Debtor 1        Case    6:18-bk-19826-SY
                   Jeffrey         Taylor                    Doc 1Mummert
                                                                       Filed 11/20/18 Entered 11/20/18   10:14:40
                                                                                                Case number (if known)   Desc
                       First Name           Middle Name      Main Last
                                                                  Document
                                                                       Name       Page 36 of 56

 21. Other. Specify:                                                                                        21.    +          $0.00

 22. Calculate your monthly expenses.

      22a. Add lines 4 through 21.                                                                          22a.          $1,731.99

      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                  22b.              $0.00

      22c. Add line 22a and 22b. The result is your monthly expenses.                                       22c.          $1,731.99


 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                     23a.          $2,066.25

      23b. Copy your monthly expenses from line 22c above.                                                  23b.   –      $1,731.99

      23c. Subtract your monthly expenses from your monthly income.
                                                                                                            23c.           $334.26
            The result is your monthly net income.



 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ✔ No.
      ❑              None
      ❑Yes.




Official Form 106J                                                             Schedule J: Your Expenses                              page 3
                Case 6:18-bk-19826-SY                       Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                              Desc
                                                            Main Document    Page 37 of 56
 Fill in this information to identify your case:

  Debtor 1                     Jeffrey             Taylor               Mummert
                              First Name           Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)         First Name           Middle Name         Last Name


  United States Banknjptcy     Court for the:                    Central District of California

  Case number                                                                                                                               L) Check ifthis is an
  (if known)                                                                                                                                     amended filing


Official Form 106Dec

Declaration About an Individual Debtor's Schedules                                                                                                                     12/15

Iftwo married people are filing together, both are equally responsible for supplying correct information.

You must filethis form whenever you file bankruptcy schedules or amended schedules. Makinga false statement, concealing property or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152,1341,1519, and 3571.




               Sign Below



   Did you pay or agree to pay someone who is NOTan attorney to help you fill out bankruptcy forms?

   ^No
   Zl Yes. Name ofperson.                                                                    Attach BankruptcyPetition Preparer's Notice, Declaration, and Signature
                                                                                             (Official Form 119).




   Under penalty of perjury I declare that I have read the summary and schedules filed with this declaraion and that they are true and correct.




        Jeffrey Taylor Mummert, Debtor 1, Debtor 1


        Date 11/20/2018                                                        Date.
                MM/     DD/   YYYY                                                     MM/    DD/   YYYY




 Official Form 106Dec                                            Declaration About an Individual Debtor's Schedules
                Case 6:18-bk-19826-SY                           Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                           Desc
                                                                Main Document    Page 38 of 56

 Fill in this information to identify your case:

  Debtor 1                   Jeffrey                Taylor                 Mummert
                             First Name             Middle Name            Last Name


  Debtor 2
  (Spouse, if filing)        First Name             Middle Name            Last Name


  United States Bankn jptcy   Court for the:                         Central District of California


  Case number                                                                                                                                Q   Check ifthis is an
  (if known)                                                                                                                                     amended filing



Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                      04/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.




               Give Details About Your Marital Status and Where You Lived Before



  1. What is your current marital status?

    Zl Married

    2l Not married

  2. During the last 3 years, have you lived anywhere other than where you live now?

    3J No
     ^3 Yes. List all ofthe places you lived in thelast 3 years. Do not include where you live now.
      Debtor 1:                                                   Dates Debtor 1 lived      Debtor 2:                                              Dates Debtor 2 lived
                                                                 there                                                                             there



                                                                                           L) Same as Debtor 1                                    _J Same as Debtor 1

                                                                From.                                                                             From
    Number       Street                                                                       Number    Street
                                                                To     .                                                                         To




    City                               State   ZIP Code                                       City                        State   ZIP Code




                                                                                           LJ Same as Debtor 1                                    J    Same as Debtor 1

                                                                From                                                                              From

    Number       Street                                                                       Number    Street
                                                                To     .                                                                          To




    City                               State   ZIP Code                                       City                        State   ZIP Code




Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            pagel
             Case 6:18-bk-19826-SY                       Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                              Desc
Debtor 1            Jeffrey             Taylor           MainMummert
                                                              Document    Page 39 of 56 Case number (if known).
                    First Name           Middle Name             Last Name




  3.Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or terrftory?( Community property states and territories
  include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)



    • Yes. Make sureyou fill outSchedule H: Your Codebtors (Official Form 106H).


             Explain the Sources of Your Income


  4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
  Fill in the total amount of income you received from all jobs and all businesses, includingpart-time activities.
  Ifyou are filing a joint case and you have income that you receive together, listitonly once under Debtor 1.

    •   No
    Si Yes. Fill in the details.
                                                  ! Debtor 1                                                   Debtor 2

                                                   Sources of Income             Gross Income                 Sources of Income             Gross Income

                                                   Check allthat apply.          (before deductions and        Check all that apply.        (before deductions and
                                                                                 exclusions)                                                exclusions)


    From January 1 of current year until the       Si Wages, commissions,                                    • Wages, commissions,
                                                       bonuses, tips                        $20,359.97           bonuses, tips
    date you filed for bankruptcy:
                                                  •Operating a business                                      •Operating a business

    For last calendar yean                         Si Wages, commissions,                                    • Wages, commissions,
                                                       bonuses, tips                        $12,519.00           bonuses, tips
    (January 1 to December 31, 2017        )
                                    YYYY           •Operating a business                                     •Operating a business


    Forthe calendar year before that               Si Wages, commissions,                                    • Wages, commissions,
                                                       bonuses, tips                        $10,282.00           bonuses, tips
    (January 1 to December 31. 2016        )
                                    YYYY           2j Operating a business                   $1,377.00       •Operating a business



  5. Did you receive any other income during this year or the two previous calendar years?
  Includeincome regardless of whether that income is taxable. Examples of otherincomeare alimony;childsupport; Social Security, unemployment, and other publicbenefit
  payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. Ifyou are filing a joint case and you
  have income that you received together, listitonly once under Debtor 1.

    •   No
    Si Yes. Fill in the details.
                                                    Debtor 1                                                   Debtor 2

                                                   Sources of income             Gross income from each        Sources of income            Gross Income from each
                                                                                                                                            source
                                                    Describe below.              sourco                        Describebelow.
                                                                                 (before deductions and                                     (before deductions and
                                                                                 exclusions)                                                exclusions)


    From January 1 of current year until the
    date you filed for bankruptcy:




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 2
             Case 6:18-bk-19826-SY                                  Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                         Desc
Debtor 1             Jeffrey                    Taylor              MainMummert
                                                                         Document    Page 40 of 56 Case number (if known).
                     First Name                 Middle Name               Last Name




    For last calendar year:                                Unemployment                             S1.033.00

    (January 1 to December 31, 2017               ;
                                         YYYY




    For the calendar year before that:                     401(k)                                   54,056.00
    (January 1 to December 31, 2016               )        Unemployment                             51,326.00
                                         YYYY




             List Certain Payments You Made Before You Filed for Bankruptcy


  6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

    _jNo.       Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debtsare definedin 11 U.S.C.§ 101(8)as "incurred by an
                individual primarilyfor a personal, family, or household purpose."
                During the 90 days beforeyou filed forbankruptcy, didyou pay any creditor a totalofS6.425* or more?

                • No. Go to line 7.
                • Yes.         List below each creditor towhom you paid a total of56,425* or moreinone ormorepayments and the total amountyoupaidthat
                           creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                           payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.


    ^ Yes.      Debtor 1orDebtor 2orboth have primarily consumer debts.
                During the 90 days before you filed for bankruptcy, did you pay any creditora totalof 5600 or more?

                53 No.Go to line7.

                QYes.          List below each creditor towhom you paid a total of5600 ormore andthetotal amount you paid thatcreditor. Do not include
                               payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                               this bankruptcy case.

                                                                     Dates of         Total amount paid         Amount you still owe         Was this payment for.
                                                                     payment

                                                                                                                                            |_) Mortgage
              Creditor's Name
                                                                                                                                            • Car
                                                                                                                                            • Credit card
              Number       Street                                                                                                           • Loan repayment
                                                                                                                                            • Suppliers or vendors
                                                                                                                                            • Other
              City                      State         ZIP Code




  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
  Insiders includeyour relatives; any general partners;relativesof any general partners; partnershipsofwhich you are a general partner; corporationsof whichyou are an
  officer, director, person incontrol, or owner of 20% or more of theirvoting securities; and any managingagent, including one fora business you operate as a sole
  proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,such as childsupport and alimony.

    SJno
    •Yes. List all payments to an insider.




Official Form 107                                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
              Case 6:18-bk-19826-SY                        Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                                   Desc
Debtor 1             Jeffrey               Taylor          MainMummert
                                                                Document    Page 41 of 56 Case number (if known).
                     First Name            Middle Name               Last Name


                                                          Dates of               Total amount paid    Amount you still owe        Reason for this payment
                                                          payment




    Insider's Name



    Number       Street




    City                          State   ZIP Code




 8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an insider?
 Include payments on debts guaranteed or cosigned by an insider.

    ^No
    • Yes. List all payments thatbenefited an insider.
                                                          Dates of               Total amount paid    Amount you still owe        Reason for this payment
                                                          payment
                                                                                                                                  Include creditor's name




    Insider's Name



    Number       Street




    City                          State   ZIP Code




           9 Identify Legal Actions, Repossessions, and Foreclosures


  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
  List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and contract
  disputes.

    • No

    ^jYes. Fill in the details.

                                                     Nature of the case                          Court or agency                                   Status of the case

                                                     Collections
    Case title        Bank of America vs. Jeffrey                                               California Superior Court County of              ^Pending
                      Taylor Mummert                                                            Riverside
                                                                                                                                                 • On appeal
                                                                                               Court Name
    Case number RIC1802346                                                                                                                       • Concluded
                                                                                                4050 Main Street
                                                                                               Number       Street

                                                                                                Riverside, CA 92501
                                                                                               City                       State      ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                  page 4
             Case 6:18-bk-19826-SY                          Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                            Desc
Debtor 1            Jeffrey                Taylor           MainMummert
                                                                 Document    Page 42 of 56 Case number (if known).
                    First Name             Middle Name              Last Name


                                                      Nature of the case                         Court or agency                                Status of the case


                                                      Collections
    Case title        Bank of America vs. Jeffrey
                                                                                                 California Superior Court County of           ^Pending
                      Taylor Mummert                                                             Riverside
                                                                                             Court Name
                                                                                                                                               • Onappeal
    Case number RIC-1802577
                                                                                                                                               • Concluded
                                                                                                4050 Main Street
                                                                                             Number          Street

                                                                                                 Riverside. CA 92501
                                                                                             City                        State      ZIP Code




  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
  Check all that apply and fill in the details below.

    ^No. Go toline 11.
    • Yes. Fill in the informationbelow.

                                                                     Describe the property                                       Date            Value of the property



    Creditor's Name



    Number       Street                                              Explain what happened

                                                                    • Property was repossessed.
                                                                    • Property was foreclosed.
                                                                    • Property was garnished.
    City                           State    ZIP Code                • Property wasattached, seized, orlevied.



  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your accounts or refuse
  to make a payment because you owed a debt?

    ^No
    • Yes. Fill in the details.

                                                            Describe the action the creditor took                           Date action was    Amount
                                                                                                                            taken
    Creditor's Name



    Number       Street




    City                          State    ZIP Code
                                                           Last 4 digits of account number: XXXX-




  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a court-appointed
  receiver, a custodian, or another official?

    2Ino
    • Yes




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 5
             Case 6:18-bk-19826-SY                           Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                      Desc
Debtor1        ^^1          Tayjpi;                          MainMummert
                                                                  Document    Page 43 of 56 Case number (if known).
                    First Name             Middle Name           Last Name
            [List Certain Gifts and Contributions


 13. Within 2years before you filed for bankruptcy, did you give any gifts with atotal value ofmore than $600 per person?
   ^No
    J Yes. Fill in thedetails for each gift.
    Gifts with atotal value of more than $600 per         Describe thegifts                                            Dates yougave     value
    Person                                                                                                             the gifts


   Person to Whom You Gave the Gift




   Number      Street




   City                            State   ZIP Code

   Person's relationship to you




 14. Within 2 years before you filed for bankruptcy did you give any gifts or contributions with a total value of more than $600 to any charity?

   ^No
   J Yes. Fill in the detailsforeach gift or contribution.
    Gifts or contributions to charities that     Describe what you contributed                                   Date you              Value
    total more than $600                                                                                         contributed



   Charity's Name




   Number      Street




   City                    State    ZIP Code




          31 List Certain Losses


 15. Within 1 year before you filed for bankruptcy orsince you filed for bankruptcy, did you loseanything becauseof theft, fire, otherdisaster, or gambling?
    SJNo
    • Yes. Fill in the details.




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 6
Debtor 1
             Case   6:18-bk-19826-SY
                Jeffrey       Taylor
                                                          Doc 1Mummert
                                                                     Filed 11/20/18 Entered 11/20/18 10:14:40                              Desc
                    First Name           Middle Name
                                                          Main Last
                                                                Document
                                                                    Name
                                                                                Page 44 of 56 Case number (if known).
     Describe theproperty youlostand           Describe anyinsurance coverage for the loss                     Dateof your loss    Valueof property lost
     how the loss occurred                     , . , ,.         ... ..         .     .. ,, .
                                               Include the amount thatinsurancehas paid. List pending
                                               insuranceclaims on line 33 ofSchedule A/B: Property.




            List Certain Payments or Transfers


 16. Within 1 yearbefore youfiled forbankruptcy, did youoranyone else acting onyourbehalf payortransfer any property to anyone youconsulted about
 seeking bankruptcy or preparing a bankruptcy petition?
 Include anyattorneys, bankruptcy petition preparers, or credit counseling agencies for servicesrequired inyourbankruptcy.
    J No

   ^Yes. Fill in the details.
                                                 Description and value of any property transferred             Date payment or     Amount of payment
    Altman. Anerio Ventura                                                                                     transfer was made
   Person Who Was Paid                          Check
                                                                                                               11/16/2018                     S1.000.00
    PO Box 515381 #97627
   Number       Street




   Los Angeles. CA 90051
   City               State         ZIP Code



   Email or website address

    Ryan Mummert
   Person Who Made the Payment, if Not You




 17.Within 1 year before you filedfor bankruptcy, did you or anyone else acting on your behalfpay or transfer any property to anyone who promised to help you
 deal with your creditors or to make payments to your creditors?
 Do not include any payment or transfer that you listed on line 16.

    ^No
    • Yes. Fill in the details.

                                                 Description and value of any property transferred             Date payment or     Amount of payment
                                                                                                               transfer was made

    Person Who Was Paid




    Number      Street




    City                    State   ZIP Code




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 7
Debtor 1
             Case   6:18-bk-19826-SY
                Jeffrey       Taylor
                                                           Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                         Desc
                     First Name           Middle Name
                                                           MainMummert
                                                                Document
                                                               Last Name
                                                                            Page 45 of 56 Case number (if known).

 18. Within 2years before you filed for bankruptcy, did you sell, trade, orotherwise transfer any property toanyone, other than property transferred in the
 ordinary course of your business or financial affairs?
 Include both outright transfers and transfers made as security (such as the granting of a security interest ormortgage onyour property).
 Donotinclude gifts and transfers thatyouhave alreadylisted on this statement.
    2|no
    • Yes. Fill in the details.

                                                  Description and value of property          Describe any property or payments received      Date transfer was
                                                  transferred                                or debts paid in exchange                       made

    Person Who Received Transfer



   Number       Street




   City                     State   ZIP Code

   Person's relationship to you




 19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a beneficiary?(These are
 often called asset-protection devices.)

    3iNo
    jYes. Fill in the details.
                                                 Description and value of the property transferred                                           Date transfer was
                                                                                                                                             made



    Name of trust.




          »List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units


 20. Within 1 yearbefore youfiled forbankruptcy, were anyfinancial accountsor instruments held inyourname, orforyourbenefit, closed, sold,moved, or
 transferred?
 Include checking, savings, money market, orother financial accounts; certificates ofdeposit; sharesin banks, credit unions, brokerage houses, pension funds,
 cooperatives, associations, and other financial institutions.

    SJNo
    J Yes. Fill in the details.




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 8
             Case 6:18-bk-19826-SY                           Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                          Desc
Debtor 1            Jeffrey                Taylor            MainMummert
                                                                  Document    Page 46 of 56 Case number (if known).
                    First Name              Middle Name            Last Name


                                                    Last 4 digits of account number          Type of account or         Date account was          Last balance
                                                                                             instrument                 closed, sold, moved, or   before closing or
                                                                                                                        transferred               transfer


    Name of Financial Institution
                                                    XXXX-                                    • Checking
                                                                                             • Savings
    Number      Street
                                                                                             • Money market
                                                                                             • Brokerage
                                                                                             • Other

    City                      State   ZIP Code




  21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, cash, or other
  valuables?

    ^No
    • Yes. Fill in the details.

                                                     Who else had access to it?                     Describe the contents                          Do you still have
                                                                                                                                                   it?


                                                                                                                                                  • No
    Name of Financial Institution                   Name
                                                                                                                                                  • Yes


    Number      Street                              Number     Street




                                                    City                 State    ZIP Code


    City                      State   ZIP Code




  22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

    ^No
    • Yes. Fill in the details.

                                                     Who else has or had access to it?                 Describe the contents                       Do you still have
                                                                                                                                                   it?


                                                                                                                                                  • No
    Name of Storage Facility                        Name
                                                                                                                                                  • Yes


    Number      Street                              Number     Street




                                                    City                 State    ZIP Code


    City                      State   ZIP Code




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 9
                 Case 6:18-bk-19826-SY                          Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                               Desc
Debtor 1              Jeffrey                Taylor             MainMummert
                                                                     Document    Page 47 of 56 Case number (if known).
                      First Name             Middle Name                  Last Name

              • Identify Property You Hold or Control for Someone Else

  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for someone.

       ^No
       • Yes. Fill in the details.

                                                        Where is the property?                             Describe the property                           Value



       Owner's Name
                                                       Number     Street




       Number      Street


                                                       City                       State   ZIP Code




       City                     State   ZIP Code




 Part 10:        Give Details About Environmental Information



  For the purpose of Part 10, the following definitions apply:
   r; Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or toxic substances, wastes,
      or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations controlling the cleanup of these substances,
         wastes, or material.
   •     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to own, operate, or utilizeit.
         including disposal sites.
   I i Hazardousmaterialmeans anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous material, pollutant,
         contaminant, or similar term.

  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

       aj"No

       • Yes. Fillin the details.

                                                       Governmental unit                             Environmental law, if you know it                     Date of notice



       Name of site                                   Governmental unit




       Number      Street                             Number     Street




                                                      City                State     ZIP Code



       City                     State   ZIP Code




  25. Have you notified any governmental unit of any release of hazardous material?

       3JNo
       • Yes. Fill in the details.




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                 page 10
               Case 6:18-bk-19826-SY                          Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                           Desc
Debtor 1             Jeffrey                Taylor            MainMummert
                                                                   Document    Page 48 of 56 Case number (if known).
                     First Name             Middle Name                    Last Name


                                                      Governmental unit                        Environmental law, if you know it                     Date of notice




    Name of site                                     Governmental unit




    Number        Street                             Number       Street




                                                     City                  State   ZIP Code



    City                       State   ZIP Code




  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

    ^No
    • Yes. Fill in the details.

                                                      Court or agency                          Nature of the   case                                  Status of the case



    Case title.                                                                                                                                      •Pending
                                                     Court Name
                                                                                                                                                     •On appeal
                                                                                                                                                     •Concluded
                                                     Number       Street



    Case number
                                                     City                  State   ZIP Code




               Give Details About Your Business or Connections to Any Business


  27. Within 4 years before you filed for bankruptcy did you own a business or have any of the following connections to any business?

           • Asole proprietor orself-employed in a trade, profession, orother activity, either full-time or part-time
           • Amember ofa limited liability company (LLC) orlimited liability partnership (LLP)
           • Apartner in a partnership
           • An officer, director, ormanaging executive ofa corporation
           • An owner of at least 5% of the voting orequity securities of a corporation
    • No. None ofthe above applies. GotoPart 12.
    ^ Yes. Check all that apply above and fill in the details below for each business.
                                                        Describe the nature of the business                      Employer Identification number
     Uber
                                                                                                                 Do not include Social Security number or ITIN.
    Name
                                                      Uber Transport
                                                                                                                  PIN-
     5225 Canyon Crest Drive
    Number        Street

                                                       Name of accountant or bookkeeper                          Dates business existed


                                                                                                                  From   8/1/2015      To 4/1/2016
     Riverside. CA 92507
    City                       State   ZIP Code




Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 11
               Case 6:18-bk-19826-SY                       Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                    Desc
Debtor 1            Jeffrey                Taylor          MainMummert
                                                                Document    Page 49 of 56 Case number (if known).
                    First Name             Middle Name            Last Name




 28. Within 2 yearsbeforeyou filed for bankruptcy, did you givea financial statementto anyone about yourbusiness? Include all financial institutions, creditors,
  or other parties.

    21no
    • Yes. Fill in the details below.

                                                    Date issued




    Name                                            MM/DD/YYYY




    Number       Street




    City                      State   ZIP Code




               Sign Below


 I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are true and
 correct. Iunderstand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
 can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152,1341,1519, and 3571.




           Signature of Jeffrey Taylor Mummert, Debtor 1                      Signature of


           Date 11/20/2018                                                    Date




  Did youattach additional pagesto yourStatement ofFinancial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
    21No
    • Yes


  Did you payoragreeto paysomeone who is not anattorney to help you fill out bankruptcy forms?
    2Ino
                                                                                                    Attach the Bankruptcy Petition Preparer'sNotice,
    • Yes. Name ofperson.                                                                           Declaration, and Signature(Official Form 119).
                Case 6:18-bk-19826-SY                       Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                         Desc
                                                            Main Document    Page 50 of 56
 Fill in this information to identify your case:

  Debtor 1                   Jeffrey               Taylor              Mummert
                            First Name             Middle Name         Last Name


  Debtor 2
  (Spouse, if filing)       First Name             Middle Name         Last Name


  United States Banknjptcy    Court for the:                     Central District of California


  Case number                                                                                                                          _)   Check ifthis is an
  (if known)                                                                                                                                amended filing



Official Form 108

Statement of Intention for Individuals Filing Under Chapter 7                                                                                                      12/15
If you are an individual filing under chapter 7, you must fill out this form if:
• creditors have claims secured by your property, or
• you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors, whichever is earlier, unless
the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
Iftwo married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign and date the form.
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known).



               List Your Creditors Who Have Secured Claims


 1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the information below.
     Identify the creditor and the property that is collateral               What do you intend to do with the property that secures a Did you claim the property as
                                                                             debt?                                                     exempt on Schedule C?




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                               pagel
             Case 6:18-bk-19826-SY                              Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                     Desc
                                                                Main Document    Page 51 of 56
 Debtor 1               Jeffrey                 Taylor                   Mummert                                       Case number (if known).
                        First Name              Middle Name               Last Name




            List Your Unexpired Personal Property Leases

 For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in the information
 below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You may assume an unexpired personal
 property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

     Describe your unexpired personal property leases                                                                                    Will the lease be assumed?

    Lessor's name:                   United Parcel Service                                                                               •   No
                                                                                                                                         ^ Yes
    Description of leased
    property:                        Post Office Box


    Lessor's name:                                                                                                                       •   No
                                                                                                                                         •   Yes
    Description of leased
    property:


    Lessor's name:                                                                                                                       •   No

                                                                                                                                         •   Yes
    Description of leased
    property:


    Lessor's name:                                                                                                                       •   No
                                                                                                                                         •   Yes
    Description of leased
    property:


    Lessor's name:                                                                                                                       •   No
                                                                                                                                         •   Yes
    Description of leased
    property:


    Lessor's name:                                                                                                                       •   No
                                                                                                                                         •   Yes
    Description of leased
    property:


    Lessor's name:                                                                                                                       •   No
                                                                                                                                         •   Yes
    Description of leased
    property:




            Sign Below


   Under penalty of perjury Ideclare that I have indicated my intention about any property of my estate that secures a debt and any personal property that
   is subject to an unexpired lease.




    Signature of Debtor                                                       Signature of Debtor 2


    Date 11/20/2018                                                           Date
            MM/   DD/    YYYY                                                         MM/   DD/   YYYY




Official Form 108                                            Statement of Intention for Individuals Filing Under Chapter 7                                            page 2
                Case 6:18-bk-19826-SY                       Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                                   Desc
                                                            Main Document    Page 52 of 56
 Fill in this information to identify your case:                                                                      Check one box only as directed in this fonn and in Form
                                                                                                                      122A-1Supp:
  Debtor 1                   Jeffrey               Taylor               Mummert
                            First Name             Middle Name         Last Name
                                                                                                                      ^     1. There is no presumption of abuse.

  Debtor 2                                                                                                            I—12. The calculation to determine if a presumption of
  (Spouse, if filing)       First Name             Middle Name         Last Name                                            abuse applies will be made under Chapter 7 Means
                                                                                                                            Test Calculation (Official Form 122A-2).
  United States Bankn jptcy   Court for the:                     Central District of California


  Case number
                                                                                                                      Q3. The Means Test does not apply now because of
                                                                                                                            qualified military service but it could apply later.
  (if known)


                                                                                                                      LJ Check ifthis isan amended filing
Official Form 122A-1

Chapter 7 Statement of Your Current Monthly Income                                                                                                                             12/15
Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for being accurate. If more space is needed, attach a
separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

               Calculate Your Current Monthly Income

 1. What is your marital and filing status? Check one only.
      afl Not married. Fill out Column A, lines 2-11.
      _l Married and your spouseisfiling with you. Fill out both Columns Aand B, lines 2-11.
      ZlMarried andyour spouseis NOT filing with you. You andyour spouse are:
          Z)Living inthesamehousehold andarenotlegally separated. Fill out both Column Aand B, lines 2-11.
          IDLiving separately orarelegally separated. Fill out Column A, lines 2-11; donot fill out Column B. By checking this box, you declare under
                penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are living
                apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

        Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case.11 U.S.C. §
        101(10A). For example, ifyou are filing on September 15. the 6-month periodwould be March 1 through August 31. Ifthe amount of your monthly income varied
        duringthe 6 months, add the income for all6 months and dividethe total by 6. Fill in the result. Do not include any income amount more than once. For example, if
        both spouses own the same rental property, put the income fromthat propertyin one column only. Ifyou have nothing to report for any line, write$0 in the space.
                                                                                                                 Column A                   Column B
                                                                                                                 Debtor 1                   Debtor 2 or
                                                                                                                                            non-filing spouse

 2.   Your gross wages, salary tips, bonuses, overtime, and commissions (before all                                       $2,167.26
      payroll deductions).
                                                                                                                               S0.00
 3. Alimony and maintenance payments if Column B is filled in. Do not include payments from a
      spouse.
 4. Allamounts from any source which are regularly paid for household expenses of you or your
    dependents, including child support. Include regular contributions from
    an unmarried partner, members of your household, your dependents, parents, and roommates.
    Include regular contributions from a spouse only ifColumn B is not filled in. Do not include
    payments you listed on line 3.                                                                                             S0.00

 5.   Net income from operating a business, profession, or
      farm                                                               Debtor 1          Debtor 2

                                                                               S0.00
      Gross receipts (before all deductions)

                                                                               S0.00   -
      Ordinary and necessary operating expenses

                                                                              S0.00                     Copy
      Net monthly income from a business, profession, or farm                                                                  $0.00
                                                                                                        here —

 6. Net income from rental and other real property                       Debtor 1          Debtor 2

                                                                               S0.00
      Gross receipts (before all deductions)

                                                                               $0.00   -
      Ordinary and necessary operating expenses

                                                                              S0.00                     Copy
      Net monthly income from rental or other real property                                                                    $0.00
                                                                                                        here —

       7. Interest, dividends, and royalties                                                                                   $0.00


 Official Form 122A-1                                              Chapter 7 Statement of Your Current Monthly Income                                                              pagel
               Case 6:18-bk-19826-SY                           Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                             Desc
                                                               Main Document    Page 53 of 56
 Debtor 1               Jeffrey                  Taylor                     Mummert                                       Case number (if known).
                        First Name               Middle Name                Last Name

                                                                                                             Column A                 Column B
                                                                                                             Debtor 1                 Debtor 2 or
                                                                                                                                      non-filing spouse
      8. Unemployment compensation                                                                                           $0.00

            Do not enter the amount ifyou contend that the amount received was a benefit under
            the Social Security Act. Instead, list it here:                              \,
            For you                                                                              S0.00
            For your spouse

      9. Pension or retirement income. Do not include any amount received that was a benefit                                 50.00
         under the Social Security Act.

      10. Income from all other sources not listed above. Specify the source and amount.
          Do not include any benefits received under the Social Security Act or payments received
          as a victim of a war crime, a crime against humanity, or international or domestic
             terrorism. Ifnecessary, listother sources on a separate page and put the total below.




     Total amounts from separate pages, ifany.

                                                                                                                        52,167.26                                 $2,167.26
      11. Calculate your total current monthly income. Add lines 2 through 10 for each
             column. Then add the total for Column A to the total for Column B.
                                                                                                                                                               Total current

                                                                                                                                                              monthly income




              Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

   12a. Copyyourtotal currentmonthly incomefrom line 11                                                                              Copy line 11here            52,167.26

             Multiply by 12 (the number of months in a year).
                                                                                                                                                              X12
   12b. The result is your annual income for this part of the form.
                                                                                                                                                    12b.       S26.007.12

13. Calculatethe median family income that applies to you. Follow these steps:
    Fill in the state in which you live.                            California

    Fill in the number of people in your household.             1

    Fill in the median family income for your state and size of household                                                                               13.    556,580.00
   Tofind a list of applicablemedian incomeamounts, go onlineusing the link specifiedinthe separate
   instructions forthis form. This list may also be availableat the bankruptcy clerk's office.
14. How do the lines compare?

   14a. SILine 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption ofabuse.
              Go to Part 3.

   14b. —JLine 12b ismore than line 13. Onthetop ofpage 1,check box 2, The presumption ofabuse isdetermined byForm 122A-2. Goto Part
              3 and fill out Form 122A-2.

             Sign Below

      Bysigning here, Ideclare under penaltyof perjury that the information on thisstatement and inany attachments is true and correct.

      X         ':!                              f^llASuJ-
             Signature of Debtor                                                                     Signature of Debtor 2


            Date        11/20/2018                                                                   Date

                      MM/DD/YYYY                                                                            MM/DD/YYYY


      Ifyou checked line 14a, do NOT fill out or file Form 122A-2.

      Ifyou checked line 14b, fill out Form 122A-2 and file it with this form.


Official Form 122A-1                                                    Chapter 7 Statement of Your Current Monthly Income                                              page 2
           Case 6:18-bk-19826-SY                        Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                  Desc
B2030 (Form 2030)(12/15)
                                                        Main Document    Page 54 of 56

                                                 United States Bankruptcy Court
                                                         Central District of California
In re
Mummert, Jeffrey Taylor                                                                                           Case No.
                                                                                                                  Chapter         7
Debtor(s)

                                    DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named
     debtor(s) and that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed
     to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in
     connection with the bankruptcy case is as follows:
          For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . .                       $1,000.00
          Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . .                         $1,000.00
          Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            $0.00

2.   The source of the compensation to be paid to me was:
          ✔
          ❑    Debtor                               ❑    Other (specify)

3.   The source of compensation to be paid to me is:
          ✔
          ❑    Debtor                               ❑    Other (specify)

4.   ✔ I have not agreed to share the above-disclosed compensation with any other person unless they are members and
     ❑
     associates of my law firm.

     ❑ I have agreed to share the above-disclosed compensation with another person or persons who are not members or
     associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
     compensation, is attached.

5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case,
   including:
     a.   Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a
          petition in bankruptcy;
     b.   Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
     c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings
          thereof;

6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:



                                                                        CERTIFICATION
                          I certify that the foregoing is a complete statement of any agreement or
                       arrangement for payment to me for representation of the debtor(s) in this bankruptcy
                       proceeding.

                       11/20/2018                                      /s/ Anerio Ventura Altman, Esq.
                       Date                                                Signature of Attorney

                                                                       Lake Forest Bankruptcy
                                                                          Name of law firm
             Case 6:18-bk-19826-SY                           Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40                                                    Desc
                                                             Main Document    Page 55 of 56


Attorney or Party Name, Address, Phone & Fax Nos.,                                          FOR COURT USE ONLY
State Bar No. & Email

Lake Forest Bankruptcy
Lake Forest Bankruptcy
Po Box 515381
Los Angeles, CA 90051-6681
Phone:(949)218-2082

Anerio Ventura Altman, Esq.
Bar Number. 228445
PO Box 515381 #97627
Los Angeles, CA 90051-6681
Phone:(949)218-2002
Email:avaesq@lakeforestbkoffice.com

Q     Debtor(s) appearing without an attorney
Sj Attomey for Debtor(s)

                                                               United States Bankruptcy Court
                                                 Central District of California - Riverside Division

 In re:
                                                                                            CASE NO.:
 Mummert, Jeffrey Taylor
                                                                                            CHAPTER: Chapter 7




                                                                                                                    VERIFICATION OF MASTER
                                                                                                                  MAILING LIST OF CREDITORS

                                                                                                                              [LBR 1007-1 (a)]




                                                                             Debtor(s).



Pursuant to LBR 1007-l(a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of
perjury that the master mailing list of creditors filed in this bankruptcy case, consisting of 1
sheet(s) is complete, correct, and consistent with the Debtor's schedules and I/we assume all
responsibility for errors and omissions.


Date:     11/20/2018
                                                                                       ignature of Debtor 1


Date:     11/20/2018
                                                                                     Signature of Debtor 2 (joint debtor) (if applicable)


Date:     11/20/2018
                                                                                     Signature of Attorney for Debtor (if applicable)




                           This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2015
                                                                                                                                    F 1007-1 .MAILING.LIST.VERIFICATION
Case 6:18-bk-19826-SY   Doc 1 Filed 11/20/18 Entered 11/20/18 10:14:40   Desc
                        Main Document    Page 56 of 56
                               Bank Of America
                               Po Box 982238
                               El Paso, TX 79998




                               California Superior Court
                               County of Riverside
                               4050 Main Street
                               Riverside, CA 92501



                               Midland Credit Management,
                               Inc.
                               P.O. Box 2000
                               Warren, MI 48090



                               Midland Funding
                               Attn: Bankruptcy
                               PO Box 939069
                               San Diego, CA 92193



                               Suttell & Hammer APC
                               P.O. Box C-90006
                               Bellevue, WA 98009




                               United Parcel Service
                               5225 Canyon Crest Drive 771
                               Riverside, CA 92507




                               Verizon Wireless
                               Po Box 650051
                               Dallas, TX 75265




                               Wells Fargo Bank
                               Po Box 14517
                               Des Moines, IA 50306
